Citation Nr: 0103620	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  99-24 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than January 23, 
1999, for the award of a 30 percent disability evaluation for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel



INTRODUCTION

The appellant was discharged from service in July 1978, after 
serving more than 8 years on active duty.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1999 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  The appellant's claim of entitlement to service 
connection for PTSD was received on August 10, 1994.

2.  The evidence of record raises a reasonable doubt as to 
whether the veteran's PTSD was productive of definite social 
and industrial impairment from August 1994.  


CONCLUSION OF LAW

Granting the benefit of the doubt to the veteran, the Board 
holds that the criteria for an effective date of August 10, 
1994, for the award of a 30 percent disability evaluation for 
PTSD, have been met.  38 U.S.C.A. §§ 1155, 5110(a), 
5110(b)(2) (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996); 38 C.F.R. §§ 3.102, 3.400(b)(2)(i), 3.400(o), 
4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On August 10, 1994, the appellant filed his claim of 
entitlement to service connection for PTSD.

At a September 1994 VA PTSD examination, the appellant was 
diagnosed with very mild PTSD.  The examiner noted that the 
appellant was employed as an automobile salesperson and that 
he did not have problems with alcohol.  The examiner noted 
that, since his return from the war, the appellant was very 
withdrawn, introverted, and quick-tempered.  The appellant 
reported that he experienced nightmares about his combat 
experiences.

In December 1994, the appellant was awarded service 
connection for PTSD, effective from August 10, 1994, the date 
of receipt of his claim for service connection.  He was 
assigned a noncompensable disability evaluation.

In January 1995, the appellant was treated as a VA outpatient 
for PTSD.  The appellant appeared sad and depressed.  He 
reported that he had a quick temper and isolated himself.  He 
also reported occasional nightmares and chronic sleep 
disturbance.  The appellant was referred for a VA mental 
health consultation for "moderate" PTSD, which was 
currently exacerbated.

In February 1995, the appellant was treated as a VA 
outpatient for PTSD.  The appellant reported continued sleep 
disturbance.  The examiner noted that the appellant was 
depressed.  At a mental health consultation later that month, 
the appellant complained of nightmares, insomnia, 
hypervigilance, detachment, avoidant behavior, and poor anger 
control.  He also reported transient suicidal ideation.  He 
stated that his job was stressful because he was paid on 
commission from sales.  The examiner noted that the appellant 
appeared to have impacted grief and guilt in addition to 
marital and employment stress.  The examiner observed that 
the appellant's PTSD was evident.

In March 1995, the appellant was treated as a VA outpatient 
for PTSD.  The appellant reported that, during a recent 
argument with his spouse, he had punched a wall in order to 
refrain from hitting her.  The examiner noted that the 
appellant was depressed and irritable and had poor 
concentration.  The appellant also reported that he had 
changed his employer from one automobile dealership to 
another.  The examiner diagnosed PTSD with marital 
dysfunction.

In July 1995, the appellant was treated as a VA outpatient 
for PTSD.  The appellant reported that he had been offered a 
job at an automobile dealership.  He stated that his sleep 
was marginal and that he had nightmares two to three times 
per week.  He complained of momentary flashbacks.  He stated 
that he had attempted to reduce his medication but his 
irritability had increased as a result.  The examiner noted 
that the appellant was angry, irritable, depressed, and 
dysphoric.  The examiner added that the prescribed medication 
improved the appellant's symptoms.

In an August 1995 rating action, the disability evaluation 
for the appellant's PTSD was increased from zero to 10 
percent disabling, effective from August 1994.

In September 1995, the appellant was treated as a VA 
outpatient for PTSD.  The appellant reported that he had 
taken a job with an automobile dealership and was suing the 
dealership at which he had worked previously.  He reported 
continued poor sleep.  The examiner noted that the appellant 
was angry but controlled.

In September 1996, the appellant was treated as a VA 
outpatient for PTSD.  The appellant reported that his spouse 
had recently returned from a six-week trip to England during 
which she had threatened not to return home.  He stated that 
he slept three and one-quarter to four hours per night.  The 
examiner noted that the appellant was irritable, dysphoric, 
and had marginal impulse control.

At an October 1996 VA PTSD examination, the appellant 
complained of insomnia, moodiness, and depression.  He 
reported having occasional thoughts of Vietnam.  The 
appellant seemed somewhat tense.  His affect was appropriate.  
His mood was not remarkable.  His memory was good.  The 
examiner diagnosed dysthymic disorder and mild PTSD.  The 
examiner noted that he had not reviewed the appellant's 
claims folder, but that the appellant's successful employment 
history indicated that his PTSD was only mild.

In a December 1996 statement, the appellant stated that he 
had had marital problems, especially during the preceding 
year.  He stated that he was unemployed and had held three 
different jobs during the previous two and one-half years.  
He related that he experienced three to four combat-related 
nightmares per week, that thunderstorms prompted intrusive 
recollections of Vietnam, and that he had occasional thoughts 
of his experiences in Vietnam.  He stated that he had held 
his last three jobs for fourteen months, six months, and 
eleven months respectively.  He added that he was unemployed.

In February 1997, the appellant was treated as an outpatient 
for PTSD.  The appellant reported that he had been fired from 
his job.  He sought treatment again in March 1997.  At that 
time, he reported that he was employed performing temporary 
employment and that his spouse was not supportive.  The 
examiner noted that the appellant continued to experience 
insomnia, nightmares, and an exaggerated startle response.  
The appellant was emotionally labile, irritable, depressed, 
and hypervigilant.

In April 1997, an examiner noted that the appellant was 
depressed, irritable, and angry, but in control.  In May 1997 
records, it was noted that the appellant slept three to four 
hours per night.  The appellant was involved in a conflict at 
a veterans group, but was handling it responsibly.  The 
examiner noted that the appellant was depressed and angry but 
in control and not threatening.

In July 1997, the appellant was notified that he was not 
eligible for employment with the United States Postal 
Service, in part, because a review of his medical records 
indicated that he was unable to work closely with others, 
including supervisors and customers; that he was unable to 
work protracted, irregular, or night hours; and that he was 
unable to work in situations of significant work or 
environmental stress.

An August 1997 VA outpatient record indicates that the 
appellant's PTSD appeared to be stable.  Later that month, it 
was noted that the appellant's PTSD symptoms had been largely 
unchanged.

At a January 1999 VA PTSD examination, the appellant reported 
recurrent intrusive thoughts of Vietnam, nightmares at least 
three times per week, and episodic flashbacks, which were 
triggered by extensive lightening.  He reported depressed 
mood, irritability, angry outbursts, anxiety, anhedonia, 
insomnia, hypervigilance, social isolation, an inability to 
trust others, feelings of detachment from others, and 
episodic passive suicidal ideation.  The examiner noted that 
the appellant had been employed as a window clerk for the 
postal service since September 1997.  The appellant reported 
that he had difficulty holding jobs secondary to psychiatric 
symptoms such as irritability, anger, depression, and 
anxiety.  He reported also that he had been fired or laid off 
multiple times.  The examiner noted that the appellant 
appeared somewhat anxious.  The appellant made poor eye 
contact.  His mood was depressed with a constricted range and 
somewhat irritable affect.  His rate of speech was somewhat 
decreased and his volume was monotonic.  His insight and 
judgment were fair.  The examiner noted slight psychomotor 
retardation.  The examiner opined that the appellant 
experienced symptoms consistent with PTSD, which continued to 
interfere with his social and occupational functioning.  The 
appellant was diagnosed with moderate PTSD.

At a February 1999 VA social and industrial survey, the 
appellant reported that in 1994 he was terminated from his 
job with an executive support group in England due to a 
conflict with his supervisor.  He returned to the United 
States and began work as a car salesperson.  In 1995, he 
switched to another car dealership, where he remained for six 
months before changing dealerships again.  In 1997 he left 
this third automobile dealership because of a conflict with 
his supervisor.  After being unemployed for several months, 
he was hired by the United States Postal Service in September 
1997.

In April 1999, the disability rating for the appellant's 
service-connected PTSD was increased from 10 to 30 percent, 
effective from January 23, 1999.

In an August 1999 VA outpatient treatment note, the 
appellant's primary care physician noted that the severity of 
the appellant's PTSD had not changed in the four years that 
she had been treating him.  She added that he had "struggled 
for some time."

Section 5110(a) of Title 38, United States Code, provides 
that "[u]nless specifically provided otherwise in this 
chapter, the effective date of . . . a claim for increase[] 
of compensation . . . shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  Section 5110(b)(2) of 
title 38, United States Code, provides otherwise by stating 
that "[t]he effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."

Section 3.400(o) of title 38, Code of Federal Regulations, 
implement sections 5110(a) and (b)(2).  Section 3.400(o) 
provides for effective dates as follows:

Increases . . . (1) General.  Except as provided in 
paragraph (o)(2) of this section . . . , date of 
receipt of claim or date entitlement arose, 
whichever is later.  

(2) Disability compensation.  Earliest date as of 
which it is factually ascertainable that an 
increase in disability had occurred if claim is 
received within 1 year from such date otherwise, 
date of receipt of claim.  

38 C.F.R. § 3.400(o) (2000).

However, if the appellant is awarded service connection and 
the claim is received more than one year following separation 
from active service, the effective date for the award of 
service connection is the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (2000).

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2000), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2000).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2000).  

The appellant's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  During the pendency of this appeal, 
regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1996), including the rating 
criteria for evaluating mental disorders.  See 61 Fed. Reg. 
52695-52702 (October 8, 1996).  This amendment was effective 
November 7, 1996.  In addition to modified rating criteria, 
the amendment provided that the diagnoses and classification 
of mental disorders be in accordance with DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130 (2000).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
1991) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, the Board must evaluate 
the appellant's claim for an earlier effective date, under 
both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  For any date 
prior to November 7, 1996, the Board cannot apply the revised 
regulations.

Prior to November 1996, assignment of a 30 percent rating for 
psychoneurotic disorders required definite impairment in the 
ability to establish or maintain effective or wholesome 
relationships with people.  The psychoneurotic symptoms must 
have resulted in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 (1993) was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirements that the Board articulate "reasons 
and bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  In a precedent opinion, dated November 9, 1993, the 
General Counsel of the VA concluded that "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The 
Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c) (West 1991).

The amended regulations in 38 C.F.R. § 4.130 established a 
general rating formula for mental disorders.  The amended 
formula assigns disability evaluations according to the 
manifestation of particular symptoms.  The amended formula 
replaced the general rating schedules for psychotic 
disorders, organic mental disorders, and psychoneurotic 
disorders where disability evaluations were assigned based on 
classification of the claimant's social and industrial 
impairment, due to the mental disorder, as total, severe, 
considerable, definite, or mild.  The amended formula 
provides more objective criteria for assigning a disability 
evaluation.  Although not intended to liberalize rating 
criteria, the amended formula for rating mental disorders may 
be more beneficial to a claimant if the medical evidence 
associated with the claims file indicates symptoms which 
qualified the claimant for a higher disability evaluation 
than that assigned by the RO under the prior regulation.  See 
VAOPGCPREC 11-97.

Under the rating criteria for psychiatric disorders in effect 
since November 7, 1996, a 30 percent rating is warranted for 
PTSD resulting in occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. 
§ 4.126(a) (2000).  In addition, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (2000).  The diagnoses and classification of 
mental disorders must be in accordance with DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130 (2000).

In December 1994 the appellant was awarded service connection 
for PTSD effective from August 10, 1994, the date of receipt 
of his claim, which was more than one year after his 
separation from service in July 1978.  Accordingly, the 
appellant may not receive any disability rating for PTSD 
earlier than August 10, 1994.  38 C.F.R. §§ 3.400(b)(2)(i), 
3.400(o) (2000) (2000).  He may be granted an effective date 
earlier than January 23, 1999, for a 30 percent rating for 
PTSD if the evidence shows that his service-connected PTSD 
increased in severity from 10 percent disabling prior to that 
date.  Id.

As set forth above, the record essentially shows that the 
veteran has been receiving treatment for his PTSD since 
shortly after he was diagnosed to have that disability 
following a VA examination in 1994.  Although during this 
time, the veteran's PTSD was described as only mild when 
examined for VA purposes in 1994 and 1996, at the same time, 
the record shows that the veteran was experiencing marital 
discord, and having difficulty maintaining employment with 
any one employer primarily due to this disorder.  Indeed, the 
veteran's primary care physician indicated in August 1999, 
that the veteran's condition had not improved any during the 
four years she had been treating him.

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue, the benefit of the 
doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.  Having reviewed the record, the 
Board concludes that the particular facts of this case 
warrant the application of the reasonable doubt doctrine.  
Given the appellant's ongoing treatment for PTSD since its 
diagnosis in 1994, together with his marital and employment 
problems, the Board is of the view that there is a reasonable 
doubt as to whether the appellant's PTSD was productive of 
definite impairment from the time he submitted his claim for 
VA benefits in August 1994.  Such doubt is to be resolved in 
favor of the claimant.

Granting the appellant every benefit of that doubt, the Board 
finds that the appellant's PTSD was productive of definite 
impairment from the date his claim was received in August 
1994 and that, therefore, an effective date of August 10, 
1994, for the assignment of a 30 percent disability rating 
for PTSD, is granted.  








ORDER

An effective date of August 10, 1994, for the award of an 
increased disability evaluation, to 30 percent, for PTSD is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.


		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

 


